Citation Nr: 0507711	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In June 2003, this matter was Remanded to the RO for further 
development consistent with the VCAA and for confirmation of 
the veteran's alleged stressors.  The VCAA notice provided by 
the RO was insufficient, therefore, another Remand is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although, the RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own (see Pelegrini v. Principi, 18 Vet. App. 
112 (2004)), the RO failed to inform the veteran that he 
could submit lay statements from any person known to him and 
buddy statements from fellow soldiers to support his claim of 
service connection for PTSD, including his claimed PTSD 
stressors.  Consequently, the RO should issue another VCAA 
letter to the veteran.  It is noted that the veteran's 
representative has asked that the case be remanded for such 
notice; although, it is obviously clear that through his 
representative, the veteran is certainly aware that such 
buddy statements could have been submitted.  Nonetheless, the 
case must be remanded.  

Based on the submission of any additional lay statements or 
buddy statements, if necessary the RO should contact the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and attempt to corroborate the additional 
stressors.

The Board also notes that the veteran has received treatment 
at Tamarack Counseling, specifically with Mary Jane Fox MSW, 
LCSW.  Although an evaluation has been submitted by Ms. Fox, 
the entirety of the veteran's medical records from this 
medical provider should be requested.  See 38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  
The veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2004).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This letter 
should include specific notification that 
the veteran may submit buddy statements 
from fellow soldiers and lay statements 
from any person known to him to support 
his claim of service connection for PTSD.

2.  Upon receipt of additional lay 
statements or buddy statements, if the RO 
deems it necessary, the RO should compile 
a list of the alleged stressors, make 
photocopies of specific lay submissions 
and the veteran's military records, and 
send this documentation to USASCRUR.  
That agency should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

3.  The RO should obtain the veteran's 
treatment records from Tamarack 
Counseling and/or Mary Jane Fox MSW, 
LCSW, in Kalispell, Montana.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

4.  If a claimed stressor is 
corroborated or if the RO deems it 
necessary, the veteran should be 
scheduled for a VA medical examination 
for the purpose of determining whether 
he has PTSD and the etiology of any 
such mental disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  This examiner should 
review the entire claims file and 
provide an opinion as to whether the 
veteran has PTSD and whether it is at 
least as likely as not that any 
diagnosis of PTSD is etiologically 
related to service.  If PTSD is 
diagnosed, the stressor(s) on which the 
diagnosis is based should be described 
in detail.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




